Title: From Alexander Hamilton to Joseph Anthony, 11 March 1795
From: Hamilton, Alexander
To: Anthony, Joseph


Dear Sir
Albany March 11th 1795
Some time since, I, as Agent for my brother in law Mr. Church entered into an arrangement with Mr. Tench Coxe for investing a sum of money on the joint account of Mr. Church & Mr. Coxe in the purchase of lands in Pensylvania. The copy of a letter from Mr. Coxe herewith sent of the 10th of April 1793 will explain to you the then state of the transaction. But I learn from Mr. Coxe that the tract agreed for with Ball & Smith is in dispute and may not be obtained; in lieu of which he invested a part of the monies put into his hands in a purchase of Jeremiah Jackson William Steedman & Co. for the joint account of Mr. Church, Thomas Ruston & Co. & himself.
I also send you the copy of a letter from Mr. Coxe of the 14th of September 1794 in which he informs me that part of the lands purchased of Patterson & Stroud had been sold to Messrs. Wheelen Miller Wescott & Hackley at 12/6 ⅌ acre.
I understand from him that every thing is ready for patenting & dividing the lands purchased except those of Ball & Smith.
You will oblige me if you will permit me to engage your Agency in completing this concern on behalf of Mr. Church. I am led to adopt this mode from the convenience of having an Agent within the State to make such dispositions of the property & to execute such instruments as may be hereafter necessary. I have thought of you from my intire confidence in your prudent judgment & integrity. And as it is not improbable that Mr. Church who is expected to arrive in this country in the course of the present year may have extensive concerns in Pensylvania, I derive pleasure from the hope that the present operation may be the commencement of a connection between you & him mutually beneficial.
What I principally have to ask at present is that you will concur with Mr. Coxe in dividing by lot the lands in which Mr Church is interested with him & that you will be so good as to take the patents for Mr. Church’s shares in your name, sending me a writing declarative of your having done so & of your holding them in trust for John Barker Church at present of London Esquire his heirs & assigns.
The sale to Messrs. Wheeling Miller &c. was not finally adjusted when I left Philadelphia. It was understood that their notes were to be taken for sixty or ninety days for the part to be paid immediately & for the remainder their bonds payable at the stipulated periods. You will oblige me by seeing this affair speedily terminated taking the notes in your own name & the bonds in the name of J B Church Esqr all which you will please to retain till they respectively become due then receiving the money upon them to be remitted to me or to Mr. Church if in the Country.

This affair of the sale to these Gentlemen has suffered some inconvenient delay. I know little about it, but I hate procrastination in business & wish it to be terminated either by the completion or dissolution of the Bargain. If obstacles continue you will please yourself to converse with those Gentlemen & ascertain the cause.
By accounts which Mr Coxe has since rendered me the quantities of land actually purchased are different from those conjecturally mentioned in his letter of the 10th. of April 1793.
The quantity had of Patterson & Stroud appears to be 35182 Acres & 89 perches—that of William Steedman 12521 ¾ Acres in twenty five Tracts on Nescopeck and five on Snow Valley Run. In these Mr. Church is interested a moiety.
The quantity of the tract had of Jackson Steedman & Co. appears to be 62654 Acres & twelve perches in 155 Tracts situate in Northampton Luzerne & Northumberland. The total cost as per account rendered is £2990.19.9½. The sum of Mr. Church’s money applied to it £625. Of course he seems intitled to a proportion of the land corresponding with the proportion which the sum applied of his money bears to the whole cost. But Mr Coxe in the account states a smaller quantity. This may be a mistake or there may be reasons for it which have not been but can be given.
I request that you will receive for Mr. Church whatever proportion is stated by Mr. Coxe to be his & obtain the patents; yet without any act that will conclude him, if he should afterwards appear to be intitled to a greater quantity. I take it for granted however that every thing will be right. With true esteem & sincere regard
I remain Dr Sir   your obed ser

Alex Hamilton

☞   The usual compensations for your agency will be matter of course.
J: Anthony Esqr

